


110 HR 2904 IH: Charter School Program Enhancement Act

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2904
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Boustany (for
			 himself, Mr. McKeon,
			 Mr. Castle,
			 Mr. Hoekstra,
			 Mrs. McCarthy of New York, and
			 Mr. Fortuño) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to reauthorize the laws relating to public charter schools to improve
		  academic achievement of all students.
	
	
		1.Short titleThis Act may be cited as the
			 Charter School Program Enhancement Act
			 of 2007..
		2.Charter schools
			 program
			(a)PurposeSection
			 5201 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221) is
			 amended—
				(1)in the matter
			 preceding paragraph (1) by striking to increase national understanding
			 of the charter schools model by— and inserting to support the
			 Nation’s charter schools in increasing the academic achievement of students,
			 by—;
				(2)in paragraph
			 (3)—
					(A)by inserting
			 before the semicolon the following: , especially those students that
			 attend schools that have been identified as in need of improvement;
			 and
					(B)by striking
			 and at the end;
					(3)by redesignating
			 paragraph (4) as (6); and
				(4)by inserting after
			 paragraph (3) the following:
					
						(4)encouraging the
				replication of successful charter school models;
						(5)disseminating
				charter school innovations throughout public education;
				and
						.
				(b)Program
			 authorizedSection 5202 of that Act (20 U.S.C. 7221a) is
			 amended—
				(1)in
			 subsection (a) by inserting after State educational agencies the
			 following: and authorized public chartering agencies;
				(2)in
			 subsection (b) by striking 5203(c) and inserting
			 5203(d);
				(3)in
			 subsection (c)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking under this section and inserting or authorized
			 public chartering agencies under this section; and
						(ii)by
			 striking 3 years and inserting 5 years;
			 and
						(B)by amending
			 paragraph (2) to read as follows:
						
							(2)Grants to
				eligible applicantsGrants awarded by the Secretary to eligible
				applicants under subsection (b) or subgrants awarded by State educational
				agencies or authorized public chartering agencies to eligible applicants under
				section 5204(g)(1) shall be for a period of not more than 3 years. The eligible
				applicant shall use a portion of that period for planning and program design
				and a portion for the initial implementation of a charter
				school.
							;
					(4)by
			 striking subsection (d);
				(5)by redesignating
			 subsections (e) and (f) as (d) and (e), respectively;
				(6)in subsection (d)
			 (as so redesignated)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalIn awarding grants
				under this subpart from any funds appropriated under section 5211 (other than
				funds reserved to carry out section 5205(b)), the Secretary shall—
								(A)exclude applications from a State to the
				extent the State has laws that meet the criteria described in paragraph (4),
				unless the application demonstrates that such laws do not stifle growth of
				charter schools or limit parental options; and
								(B)give priority to States to the extent that
				the States meet the criteria described in paragraph (2) and one or more of the
				criteria described in paragraph
				(3).
								;
					(B)in paragraph
			 (2)—
						(i)by
			 striking paragraph (1) and inserting paragraph
			 (1)(B);
						(ii)by
			 striking periodic and inserting annual;
			 and
						(iii)by
			 striking , at least once every five years unless required more
			 frequently by State law,;
						(C)in paragraph
			 (3)—
						(i)by
			 striking paragraph (1) and inserting paragraph
			 (1)(B);
						(ii)in
			 subparagraph (A) by inserting after State educational agency the
			 following: , authorized public chartering agency,; and
						(iii)by
			 striking subparagraphs (B) and (C) and inserting the following:
							
								(B)The State provides for one authorized
				public chartering agency that is not a local educational agency, such as a
				State chartering board, for each individual or entity seeking to operate a
				charter school pursuant to such State law.
								(C)The State allows
				for an appeals process for the denial of an application for a charter school.
								(D)The State ensures
				that each charter school has a high degree of autonomy over the charter
				school's budgets and expenditures and an independent governing board that
				enters into a written performance contract with an authorized public chartering
				agency.
								(E)The State provides
				public charter schools with funding commensurate with that provided to other
				public schools, including provision for school facilities, and ensures that
				local educational agencies send to public charter schools the Federal, State,
				and local dollars to which they are entitled in a timely manner.
								(F)The State makes it
				a priority to create charter schools in districts or geographical areas with
				large numbers of schools designated as in need of improvement.
								(G)The State
				demonstrates that a high percentage of its charter school students are either
				achieving at or above the proficient level or making sufficient progress toward
				proficient levels on the State reading or language arts, and mathematics,
				assessments administered under section
				1111(b)(3).
								;
				and
						(D)by adding at the
			 end the following:
						
							(4)Exclusion
				criteriaThe criteria referred to in paragraph (1)(A) are the
				following:
								(A)The laws limit the number of charter
				schools in the State.
								(B)The laws limit the
				number of new charter schools per year.
								(C)The laws limit the
				number of start-up charter schools.
								(D)The laws limit the
				number of charter schools per approved authorizer.
								(E)The laws limit the
				number or percentages of students who may attend a charter school.
								(F)The laws limit the
				number or percentages of a State’s student population who may attend a charter
				school.
								(G)The laws limit the
				percentage of a school district’s budget allocated to charter schools.
								(H)The laws limit, in
				any other way the Secretary considers material, the ability of the State to use
				charter schools to serve students in the
				State.
								;
				and
					(7)in subsection (e)
			 (as so redesignated)—
					(A)by striking
			 subpart and inserting section;
					(B)by inserting after
			 State educational agency the following: or authorized
			 public chartering agency;
					(C)by striking
			 take into consideration and inserting consider;
			 and
					(D)by inserting before
			 the period at the end the following: and the number of subgrants the
			 Secretary believes the State educational agency or authorized public chartering
			 agency would be able to make.
					(c)ApplicationsSection
			 5203 of that Act (20 U.S.C. 7221b) is amended—
				(1)in subsection (a)
			 by striking may require and inserting may reasonably
			 require;
				(2)in
			 subsection (b)—
					(A)in paragraph (1)
			 by striking and at the end;
					(B)in paragraph (2)
			 by striking and at the end;
					(C)by redesignating
			 paragraph (3) as (4);
					(D)by inserting after
			 paragraph (2) the following:
						
							(3)describe the
				criteria that the eligible entity will use to award subgrants to eligible
				applicants to ensure high-quality charter schools;
				and
							;
				and
					(E)in paragraph (4)
			 (as so redesignated)—
						(i)in
			 subparagraph (F) by striking authorized public chartering agency will
			 provide for continued operation and inserting State educational
			 agency will provide for continued funding;
						(ii)by
			 redesignating subparagraphs (G) through (M), and subparagraph (N), as (H)
			 through (N), and (Q), respectively;
						(iii)by
			 inserting after subparagraph (F) the following:
							
								(G)a description of
				how the State educational agency will ensure that the creation of charter
				schools are targeted toward those districts or geographical areas with a large
				number of schools designated as in need of
				improvement;
								;
						(iv)in
			 subparagraph (I) (as so redesignated) by inserting before the semicolon at the
			 end the following: and how such funds will be used for planning and
			 program design and for the initial implementation of a charter
			 school;
						(v)in
			 subparagraph (J)(ii) (as so redesignated) by inserting before the semicolon at
			 the end the following: , including a description of how the eligible
			 applicant will hold a lottery if the number of applicants exceeds the number of
			 seats available;
						(vi)in
			 subparagraph (N) (as so redesignated)—
							(I)by striking
			 under section 5202(c)(2)(C) and inserting as described in
			 section 5204(g)(6); and
							(II)by striking
			 and at the end; and
							(vii)by
			 inserting after subparagraph (N) (as so redesignated) the following:
							
								(O)information demonstrating support of the
				application from the State’s charter school community;
								(P)a description of
				how the State encourages the inclusion, on independent governing boards,
				including those overseeing multi-campus charters, individuals with a diversity
				of skills, including business management, financial management, real estate
				finance, and curriculum and instruction;
				and
								;
						(3)by redesignating
			 subsections (c) and (d) as (d) and (e), respectively;
				(4)by inserting after
			 subsection (b) the following:
					
						(c)Authorized
				public chartering agency’s application
							(1)In
				generalEach authorized public chartering agency desiring a grant
				under section 5202(a) shall submit an application to the Secretary at such
				time, in such manner, and accompanied by such information as the Secretary may
				reasonably require.
							(2)ContentsEach
				application submitted pursuant to paragraph (1) shall contain the information
				and assurances described in subsection (b), as appropriately applied to
				authorized public chartering agencies.
							;
				and
				(5)in subsection (e)
			 (as so redesignated)—
					(A)in the matter
			 preceding paragraph (1) by striking subsection (c) and inserting
			 subsection (d);
					(B)in paragraph
			 (1)—
						(i)by
			 striking (A) through (N) and inserting (A) through
			 (Q); and
						(ii)by
			 striking (J), (K), and (N) and inserting (K), (L), and
			 (Q); and
						(C)in paragraph
			 (2)(B) by striking 5204(e) and inserting
			 5204(f).
					(d)AdministrationSection
			 5204 of that Act (20 U.S.C. 7221c) is amended—
				(1)in subsection
			 (a)(7) by striking (f)(6)(B) and inserting
			 (g)(6)(B);
				(2)by striking
			 subsection (g);
				(3)by
			 redesignating subsections (b) through (f) as (c) through (g),
			 respectively;
				(4)by
			 inserting after subsection (a) the following:
					
						(b)Selection
				criteria for authorized public chartering agencies
							(1)In
				generalThe Secretary shall award grants to authorized public
				chartering agencies under this subpart on the basis of the quality of the
				applications submitted under section 5203(c), after considering such factors
				as—
								(A)the contribution
				that a proposed grant will make to assisting educationally disadvantaged and
				other students in meeting State academic content standards and State student
				academic achievement standards;
								(B)the degree of
				flexibility afforded by the State educational agency to charter schools under
				the State's charter school law;
								(C)the ambitiousness
				of the objectives for the proposed project;
								(D)the quality of the
				strategy for assessing achievement of those objectives;
								(E)the likelihood
				that the proposed grant will meet those objectives and improve educational
				results for students;
								(F)the number of
				high-quality charter schools created under this subpart by the agency; and
								(G)in the case of an
				authorized public chartering agency that proposes to use grant funds to support
				dissemination activities under subsection (g)(6)(B), the quality of those
				activities and the likelihood that those activities will improve student
				academic achievement.
								(2)RequirementsThe
				Secretary may award a grant to an authorized public chartering agency only if
				the Secretary determines that—
								(A)the agency has the
				capacity to make subgrants effectively; and
								(B)making the grant
				would benefit charter schools in the
				State.
								;
				(5)in
			 subsection (c) (as so redesignated)——
					(A)in the matter
			 preceding paragraph (1) by striking 5203(c) and inserting
			 5203(d);
					(B)by striking
			 paragraph (4) and inserting the following:
						
							(4)the objectives for the charter school and a
				description of how such objectives will be fulfilled, including steps taken by
				the charter school to include teachers, parents, and communities in fulfilling
				the objectives;
							;
				and
					(C)in paragraph (7) by
			 striking (f)(6)(B) and inserting
			 (g)(6)(B);
					(6)in subsection (d)
			 (as so redesignated) by inserting after State educational agency
			 the following: or authorized public chartering agency;
				(7)in subsection (e) (as so
			 redesignated)—
					(A)in the matter
			 preceding paragraph (1) by inserting after State educational
			 agency the following: or authorized public chartering
			 agency; and
					(B)in paragraph (2)
			 by striking , such as approaches designed to reduce school size;
					(8)in subsection (g)
			 (as so redesignated)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)State
				educational agencies and authorized public chartering agenciesEach State educational agency or authorized
				public chartering agency receiving a grant under this subpart shall use such
				grant funds to award subgrants to one or more eligible applicants in the State
				to enable such applicant to plan and implement a charter school in accordance
				with this subpart, provided that most of the funds be awarded to charter school
				developers, equitably distributed among public nonprofit organizations, private
				nonprofit organizations, and groups of teachers, administrators, parents, and
				others. A State educational agency or authorized public chartering agency may
				vary the dollar amount per grant that it awards to eligible applicants based
				upon a variety of factors, including whether the eligible applicant is a
				start-up charter school or a conversion charter school and whether the eligible
				applicant is creating a charter school under a new charter or an existing
				charter.
							;
					(B)in paragraph (2)
			 by striking or a State educational agency and inserting ,
			 or from a State educational agency or authorized public chartering
			 agency,;
					(C)in paragraph
			 (3)—
						(i)in
			 subparagraph (A) by striking and at the end;
						(ii)in
			 subparagraph (B) by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(C)dissemination
				activities as described in paragraphs (2) and
				(6).
								;
						(D)in paragraph (4)
			 by amending subparagraph (A) to read as follows:
						
							(A)State educational
				agency and authorized public chartering agency administrative
				expensesEach State
				educational agency or authorized public chartering agency receiving a grant
				pursuant to this subpart may reserve not more than 5 percent of such grant
				funds for administrative expenses associated with the charter school grant
				program assisted under this subpart.
							;
				and
					(E)in paragraph
			 (6)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 In
			 general and inserting Charter school;
			 and
							(II)by striking
			 whether or not the charter school has applied for or received funds
			 under this subpart for planning, program design, or implementation,;
			 and
							(ii)by
			 adding at the end the following:
							
								(C)State
				dissemination activities
									(i)General
				ruleA State educational
				agency or authorized public chartering agency may use funds authorized to be
				reserved for dissemination activities under paragraph (3) to make subgrants for
				dissemination activities, described in subparagraph (B), for charter schools
				described in subparagraph (A), to—
										(I)eligible
				applicants; or
										(II)non-profit
				organizations that have demonstrated knowledge of, and experience with, the
				activities described in subparagraph (B).
										(ii)Special
				ruleA State educational agency may also use funds authorized to
				be reserved for dissemination under paragraph (3) to make a subgrant, for
				dissemination activities described in subparagraph (B), to an authorized public
				chartering agency that does not receive a direct grant from the Secretary under
				section
				5202.
									.
						(e)National
			 activitiesSection 5205 of that Act (20 U.S.C. 7221d) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1)
			 by inserting after State educational agencies the following:
			 or authorized public chartering agencies;
					(B)in paragraph
			 (3)(E) by inserting before the period at the end the following: ,
			 authorized public chartering agencies, and charter support
			 organizations; and
					(C)by striking
			 paragraph (5) and inserting the following:
						
							(6)To provide technical assistance to charter
				schools on how to meet the requirements of part B of the Individuals with
				Disabilities Education
				Act.
							;
					(2)in
			 subsection (b)—
					(A)in paragraph
			 (2)(A) by striking subsection and all that follows through
			 the Secretary shall and inserting subpart, the Secretary
			 may;
					(B)in paragraph (4)
			 by striking subparagraph (B) and inserting the following:
						
							(B)EligibilityTo be eligible to receive a grant under
				this subsection, a State shall—
								(i)establish or
				enhance, and administer, a per-pupil facilities aid program for charter schools
				in the State, that is specified in State law and provides annual financing, on
				a per-pupil basis, for charter school facilities; or
								(ii)provide funding
				for operations, capital costs, and interest for charter schools in the State in
				an amount that, on a per-pupil basis, is commensurate with what it provides for
				those costs to public elementary and secondary schools in the
				State.
								;
				
					(C)in paragraph (6)
			 by striking (A), (B), and (C) of paragraph (3), of section
			 5202(e) and inserting (A) through (G) of paragraph (3), of
			 section 5202(d); and
					(D)by adding at the
			 end the following:
						
							(7)EvaluationsThe
				Secretary shall carry out evaluations of, technical assistance for, and
				information dissemination regarding, the per-pupil facilities aid programs. In
				carrying out the evaluations, the Secretary may carry out one or more
				evaluations of State programs assisted under this subsection, which shall, at a
				minimum, address—
								(A)how, and the
				extent to which, the programs promote educational equity and excellence;
				and
								(B)the extent to
				which charter schools supported through the programs are—
									(i)held accountable
				to the public;
									(ii)effective in
				improving public education; and
									(iii)open and
				accessible to all students.
									;
				and
					(3)by adding at the
			 end the following:
					
						(d)Dissemination
				grants
							(1)In
				generalThe Secretary may
				reserve not more than 7 percent of the funds appropriated under section 5211
				for any fiscal year to make grants, on a competitive basis, to State
				educational agencies, authorized public chartering agencies, local educational
				agencies, nonprofit organizations, or a consortium of charter schools, in any
				combination, for multi-State dissemination activities designed to increase the
				number of high-quality charter schools nationally by carrying out such
				activities as—
								(A)assisting others
				with the planning and start-up of one or more new public schools, including
				charter schools;
								(B)developing
				partnerships designed to improve student academic achievement;
								(C)developing
				curriculum materials, assessments, and other materials that promote increased
				student achievement and are based on successful practices within charter
				schools;
								(D)conducting
				evaluations and developing materials that document successful practices at
				charter schools and that are designed to improve student performance in other
				schools; and
								(E)training personnel
				of the adopting local educational agencies, charter schools, authorized public
				chartering agencies, and charter support organizations in the innovative
				practice developed at the original site.
								(2)ApplicationAn
				eligible entity desiring a grant under paragraph (1) shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may reasonably
				require.
							.
				(f)DefinitionsSection
			 5210 of that Act (20 U.S.C. 7221i) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 subparagraph (L);
					(B)by redesignating
			 subparagraphs (C) through (K) as (D) through (L);
					(C)by inserting after
			 subparagraph (B) the following:
						
							(C)has an independent governing board that
				enters into a performance-based agreement—
								(i)that encompasses
				one or more campuses with an authorized public chartering agency in the
				State;
								(ii)that includes a
				description of how student performance will be measured in charter schools
				pursuant to State assessments that are required of other schools and pursuant
				to any other assessments or evaluations mutually agreeable to the authorized
				public chartering agency and the charter school and criteria for renewal or
				revocation;
								;
					(D)in subparagraph
			 (I) (as so redesignated) by inserting before the semicolon at the end the
			 following: , and does not give admissions preference to any student on
			 the basis of prior academic achievement;
					(E)in subparagraph
			 (K) (as so redesignated) by adding and at the end; and
					(F)in subparagraph
			 (L) (as so redesignated) by striking ; and and inserting a
			 period;
					(2)by
			 amending paragraph (3) to read as follows:
					
						(3)Eligible
				applicantThe term eligible applicant means—
							(A)a developer that has applied to an
				authorized public chartering authority to operate a charter school and provided
				adequate and timely notice and a copy of the application to that authority
				under section 5203(e)(3); or
							(B)a charter support
				organization.
							;
				(3)in paragraph (4)
			 by striking or other public entity and inserting other
			 public entity, private nonprofit entity, or a consortium of entities;
			 and
				(4)by adding at the
			 end the following:
					
						(5)Charter support
				organizationThe term
				charter support organization means a public or private nonprofit
				organization that provides assistance to developers during the planning,
				program design, and initial implementation of a charter school.
						.
				(g)Authorization of
			 appropriationsSection 5211 of that Act (20 U.S.C. 7221j) is
			 amended—
				(1)in subsection (a)
			 by striking 2002 and inserting 2008; and
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)ConsiderationsIn allocating funds under this subpart for
				any fiscal year, the Secretary shall consider the relative need between the
				programs under section 5202 and section 5205(b) and (d) and the quality of the
				applications
				submitted.
						.
				3.Charter school
			 credit enhancement program
			(a)Grants to
			 eligible entitiesSection 5222(a) of that Act (20 U.S.C.
			 7223a(a)) is amended by striking The Secretary shall use 100 percent of
			 the amount available and inserting After reserving any funds as
			 necessary for grant evaluation or administration consistent with applicable
			 provisions (including section 9601(a) of this Act and section 402(b)(1) of the
			 Department of Education Organization Act (20 U.S.C. 3462(b)(1))), the Secretary
			 shall use the amounts available.
			(b)ApplicationsSection
			 5223(b)(4) of that Act (20 U.S.C. 7223b(b)(4)) is amended by inserting before
			 the semicolon at the end the following: , including how the applicant
			 will offer a combination of rates and terms more favorable than those that a
			 charter school could receive without assistance under this
			 subpart.
			(c)Charter school
			 objectivesSection 5224(2) of that Act (20 U.S.C. 7223c(2)) is
			 amended by inserting after construction the following:
			 (including predevelopment costs, even in rare instances where
			 construction or renovation cannot proceed as a result of pre-development
			 findings).
			(d)Reserve
			 accountSection 5225(a) of that Act (20 U.S.C. 7223d(a)) is
			 amended by adding at the end the following:
				
					(5)Making limited loans to charter schools,
				under such terms and conditions as the Secretary may
				prescribe.
					.
			(e)Limitation on
			 administrative costsSection 5226 of that Act (20 U.S.C. 7223e)
			 is amended by striking 0.25 percent of the funds received and
			 inserting two percent of the funds received for any fiscal
			 year.
			(f)Authorization of
			 appropriationsSection 5231 of that Act (20 U.S.C. 7223j) is
			 amended by striking for fiscal year 2002 and all that follows
			 through the period at the end and inserting for fiscal year 2008 and
			 such sums as may be necessary for each of the five succeeding fiscal
			 years..
			
